Citation Nr: 1130375	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  What initial rating is warranted for bilateral hearing loss since September 4, 2008?

2.  Entitlement to an effective date earlier than September 4, 2008, for grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from July 1943 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of  January and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The January 2009 rating decision granted entitlement to service connection for bilateral hearing loss and assigned an initial 10 percent rating, effective September 4, 2008.  The November 2009 rating decision denied entitlement to an earlier effective date.  

The RO informed the Veteran of the January 2009 rating decision in correspondence dated January 8, 2009.  That rating decision also granted entitlement to service connection for tinnitus and assigned an initial 10 percent rating, effective September 4, 2008.   In a letter received by the RO on January 14, 2010, the appellant indicated disagreement with the initial rating for his tinnitus.  A February 2010 letter from the RO informed the appellant that his notice of disagreement with the January 2009 rating decision was untimely.  38 U.S.C.A. § 7105 (West 2002).  There is no indication in the claims file that the appellant appealed the determination finding that the notice of disagreement was untimely.  Thus, that issue is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. §§ 19.34, 20.200, 20.302 (2010).
  
A January 2010 rating decision determined that new and material evidence was not submitted to reopen a claim of entitlement to service connection for a chronic right ear otitis media, also claimed as right ear eczema.  The appellant appealed.  In a May 2011 rating decision VA granted entitlement to service connection for right ear eczema.  A noncompensable rating was assigned effective August 2008.  In May 2011 correspondence VA informed the appellant of this decision.  There is no indication in the claims file that he did not receive the notice letter or evidence that postal authorities returned the letter to VA as undeliverable.  Neither is there evidence in the claims file that the appellant filed a notice of disagreement with the May 2011 rating decision.  Thus, that issue is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. § 20.200 (2010).

The issue of entitlement to an increased rating for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Nonetheless, the Board invites the appellant's representative to advise the appellant of the VA rating criteria applicable to tinnitus.


FINDINGS OF FACT

1.  VA received the appellant's application to reopen his claim for entitlement to service connection for bilateral hearing loss on September 4, 2008.

2.  The earliest date on which it is factually ascertainable that the appellant's bilateral hearing loss is causally connected to his active service is September 4, 2008.

3.  The appellant's right ear hearing loss has primarily been manifested at Roman Numeral Level II during the initial rating period.  An exceptional pattern of hearing impairment has not manifested during any part of the initial rating period.

4.  The appellant's left ear hearing loss has been manifested no worse than Roman Numeral Level IX during the initial rating period.  An exceptional pattern of hearing impairment has manifested twice during the initial rating period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 4, 2008, for grant of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2010).

2.  The requirements for an initial evaluation higher than 10 percent for a bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id.; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

Analysis

The appellant asserts that the effective date of his award should be retroactive to the date of his discharge from active service.  He argues that he should be compensated for all of the years he has lived with a bilateral hearing loss since separation from active duty.  The Board must reject the appellant's assertion, as contrary to the applicable law and regulations.

In this regard, entitlement to service connection for a hearing loss was denied in a December 1990 Board decision.  He did not appeal.  Hence, the Board's 1990 decision is final.  38 U.S.C.A. § 7104 (West 2002).  In February 1999, through his representative, the appellant moved for reconsideration of the December 1990 Board decision under 38 C.F.R. § 20.1000 (2010).  A March 1999 letter from the Chairman's designee informed the appellant that his motion for reconsideration did not demonstrate any error of law or fact in the December 1990 Board decision.  Hence, the motion for reconsideration was denied.  That determination was final as of the date of the letter.  See 38 C.F.R. § 20.1001(c)(1) (2010).

Subsequent to March 1999, VA did not receive any claim-related correspondence from the appellant until his September 4, 2008, application to reopen the claim.  Thus, September 4, 2008, is the earliest effective date which may be assigned to the appellant's allowance of service connection.  The Board notes that, although the VA examiner's positive nexus opinion was not issued until December 15, 2008, the RO received Dr. G's nexus opinion on September 12, 2008.  Hence, the Board will not quibble with the RO's assignment of the appellant's effective date for entitlement to service connection as of the date of the receipt of his claim.  38 C.F.R. § 3.400(b)(2)(i).  The Board notes further that the allowance was not based on the addition to the claims file of service treatment records not previously considered.  

Hence, the preponderance of the evidence shows the effective date of the appellant's allowance was assigned in accord with applicable law and regulation.  Id.  

The benefit sought on appeal is denied.

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the appellant's bilateral hearing loss.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

A December 2008  VA examination report reflects that the appellant reported his situation of greatest difficulty was hearing conversation, especially where there was background noise.  The authorized audiological evaluation revealed pertinent pure tone thresholds, in decibels, were as follows:



HERTZ (Hz)




1000
2000
3000
4000
AVG
RIGHT
25
45
65
70
51.25
LEFT
30
60
75
80
61.25

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 70 percent in the left ear.  The examiner found that the appellant's middle ear function was normal bilaterally.  The appellant was diagnosed with a mild to severe sensorineural hearing loss.  The examination report notes the appellant is unemployed, however, the examiner opined the Veteran's hearing loss did not impact the appellant's daily activities.

The audiometric results show that neither ear manifested with an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  They also show that the appellant's right ear hearing loss manifested at Roman Numeral Level IV, and the left ear at Level V.  38 C.F.R. § 4.85, Table VI.  Table VII shows those two levels intersect at the 10 percent rate.  Id.

VA outpatient records for the period May to June 2009 reflect that the appellant was cleared and fitted for hearing aids, and that he was pleased with them.  On one occasion he reported he had difficulty hearing his wife, and the amplification settings were adjusted.

A November 2009 VA examination report reflects that the appellant did not report any specific complaints as to his hearing loss.  Pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
25
45
65
70
51.25
LEFT
30
70
75
80
63.75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 64 percent in the left ear.  The appellant's middle ear function was normal and the canals were clear bilaterally. The diagnosis was the same as in 2008, i.e., mild to severe sensorineural hearing loss.  These findings show the right ear hearing loss to have manifested at Level II.  The left ear presented an exceptional hearing impairment, as the puretone threshold was 30 db at 1000 Hz, and 70 db at 2000 Hz.  Table VI provides the higher numeral for the left ear values, which is Level VI, which in turn is elevated to Level VII.  Although the appellant's left ear manifested with an increased hearing loss, Table VII shows Levels VII and II still intersect at the 10 percent rate.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In 2011 the appellant requested another examination to support his claim for a higher rating.  That was provided in January 2011, and that VA examination report noted the same history as previously recorded.  Physical examination of the ears revealed the left ear as normal, but the right ear was dry, scaly, and had edema.  The tympanic membranes and mastoids, however, were normal bilaterally.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
AVG.
RIGHT
20
45
65
80
52.5
LEFT
25
70
75
80
62.5

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 44 percent in the left ear.  Speech recognition was judged to be poor in the left ear and good in the right.

The objective findings show the right ear did not manifest with an exceptional pattern of hearing impairment, but the left ear was.  The right ear again manifested at Level II.  The left ear manifested at Level VIII, from Table VI, which is increased to Level IX.  Levels IX and II intersect at the 10 percent rate.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner noted that, if employed, the appellant could expect difficulty understanding speech in background noise and on the telephone, even with amplification.  Use of visual and contextual clues and accommodations required by the American Disability Act would abate those impacts.

The preponderance of the evidence shows the appellant's bilateral hearing loss has manifested at the assigned 10 percent rate throughout the initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

The symptoms presented by the Veteran's hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's hearing loss necessitated frequent hospitalization, or has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than September 4, 2008, for grant of service connection for bilateral hearing loss is denied.  

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


